Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/19/2022.  Presently claims 1-6, 8-15 and 24-26 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-15 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 15  and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180242769A1) in view of Katz (US20180297313A1).
Regarding claim 1, Chen discloses a reusable, flexible outer support bag (paragraph 0034 and fig.4: (1)): comprising:
- a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls, a bottom (fig.4: the walls of the outer bag (1), the outer bag (1) is made of food-grade material, the outer bag (1) is squeezable (corresponding to a flexible) having one or more juice outlets (fig.4: (11)) (paragraphs 0021-0022,0034, 0036 and 0038), and 
an open top (fig.4: (6)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls (fig.4), 
the outer support bag configured to: 
be positioned inside a pressing chamber of a juice pressing machine (paragraph 0030 and 0038: putting the outer bag (1) into a Juicer to squeeze out the juice of the fruit),
receive a disposable filter bag (fig.4: (2)) through the open top (fig.4: (6)) (paragraph 0034), 
support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraph 0034), 
whereby juice pressed from a foodstuff located inside said disposable filter bag passes through said filter bag and is directed out of said outer support bag through said one or more juice outlets (fig.4: (11)), and 
prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation (paragraph 0034: the filter (2) is reusable).

Chen does not disclose the outer support bag configured to: be positioned between opposing vertically-oriented pressing plates of a pressing chamber of a juice pressing machine such that the one or more juice outlets extend below bottom edges of the opposing vertically-oriented pressing plates, and which pressure is applied against the outer support bag by way of the vertically-oriented pressing plates.

Katz teaches a juice pressing system (abstract), comprising:
 a juice pressing machine (fig.9);
a flexible support bag (fig.9: (500), paragraph 109 and figs.10-12: see the change in shape of the element (32) during the pressing process) is configured to be positioned between opposing vertically-oriented pressing plates (paragraphs 0083 and 101; figs.2 and 9: (20) and (22), the angle (F) is equal to zero; the juicer cartridge is maintained in a substantially upright orientation)) of a pressing chamber of the juice pressing machine such that the one or more juice outlets (paragraph 0064; figs.4 and 9: (504)) extend below bottom edges of the opposing vertically-oriented pressing plates;
support the bag during a juice pressing operation in which pressure is applied against the outer support bag by way of the vertical pressing plates to compress the outer support bag and the inner filter bag (fig.9-12).

Both of the prior arts of Chen and Katz are related to a juice pressing system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the juice pressing system of Chen to have the outer support bag configured to: be positioned between opposing vertically-oriented pressing plates of a pressing chamber of a juice pressing machine such that the one or more juice outlets extend below bottom edges of the opposing vertically-oriented pressing plates, and support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag by way of the vertical pressing plates to compress the outer support bag and the inner filter bag as taught by Katz; since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Chen discloses wherein said one or more juice outlets (fig.1: (11)) comprise one or more through holes formed in said outer support bag and wherethrough juice may pass from the interior to the exterior of said outer support bag (paragraph 0038).  

Regarding claim 3, Chen discloses wherein said outer support bag includes a bottom wall with at least one of said one or more juice outlets (fig.4: (11)) formed therein.  
Regarding claim 4, Chen discloses wherein said outer support bag is made from silicone or natural rubber (paragraph 0036: the outer bag (1) is made of food-grade material, and the silicon is one of the food grade material; see see the attached a non-patent literature file of “Food Grade_ What Does It Mean_ - Central States Industrial”).  

	
Claim 5, Chen discloses wherein the sidewalls of the outer support bag (fig.4: (1)) are configured to contact and support lateral sides the disposable filter bag (fig.1: (2)) during the juice pressing operation (paragraph 0038 and fig.4).  

Claim 6, Chen discloses wherein the sidewalls are configured to bow outward, relative to a center of the support bag, during the juice pressing operation (the flexible walls of the outer bag (fig.4: (1) is configured to bow when it squeezes).

Regarding claim 10, Chen discloses the outer support bag is further configured such that:
in a relaxed state, the sidewalls of the outer support bag are generally planar (fig.4), and during the application of pressure of the juice pressing operation, the sidewalls of the outer support bag are curved (the flexible walls of the outer bag (fig.4: (1) is configured to be curved when it squeezes).  

Regarding claim 11, Chen discloses at least one of the one or more juice outlets is in the shape of a funnel (fig.4: (11)).

Regarding claim 12, Chen discloses comprising one or more attachment mechanisms (fig.1: (12)) configured to removably attach the outer support bag to the juicing machine (paragraph 0025).  

	Regarding claim 13, Chen discloses the one or more attachment mechanisms comprise tabs with apertures (fig.1: (12)) configured to fit over corresponding projections (paragraph 0025: hangers) on the juicing machine.

Regarding claim 15, Chen discloses wherein said outer support bag includes one or more top flaps configured to fold over said filter (paragraphs 0033; and fig.4: the folded element (6))). 

Reagding claim 25, Chen disclose a juice press system (abstract) comprising: 
a juice pressing machine paragraph (0030 and 0038: putting the outer bag (1) into a Juicer to squeeze out the juice of the fruit); and 
a reusable, flexible outer support bag (paragraph 0034 and fig.4: (1)): comprising:
- a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls, a bottom (fig.4: the walls of the outer bag (1), the outer bag (1) is made of food-grade material, the outer bag (1) is squeezable (corresponding to a flexible) having one or more juice outlets (fig.4: (11)) (paragraphs 0021-0022,0034, 0036 and 0038), and 
an open top (fig.4: (6)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls, 
the outer support bag configured to: 
be positioned inside a pressing chamber of a juice pressing machine (paragraph 0030 and 0038: putting the outer bag (1) into a Juicer to squeeze out the juice of the fruit),
receive a disposable filter bag (fig.4: (2)) through the open top (fig.4: (6)) (paragraph 0034), 
support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraph 0034), 
whereby juice pressed from a foodstuff located inside said disposable filter bag passes through said filter bag and is directed out of said outer support bag through said one or more juice outlets (fig.4: (11)), and 
prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation (paragraph 0034: the filter (2) is reusable).

Chen does not disclose the outer support bag configured to: be positioned between opposing vertically-oriented pressing plates of a pressing chamber of a juice pressing machine such that the one or more juice outlets extend below bottom edges of the opposing vertically-oriented pressing plates, and which pressure is applied against the outer support bag by way of the vertically-oriented pressing plates.

Katz teaches a juice pressing system (abstract), comprising:
 a juice pressing machine (fig.9);
a flexible support bag (fig.9: (500), paragraph 109 and figs.10-12: see the change in shape of the element (32) during the pressing process) is configured to be positioned between opposing vertically-oriented pressing plates (paragraphs 0083 and 101; figs.2 and 9: (20) and (22), the angle (F) is equal to zero; the juicer cartridge is maintained in a substantially upright orientation)) of a pressing chamber of the juice pressing machine such that the one or more juice outlets (paragraph 0064; figs.4 and 9: (504)) extend below bottom edges of the opposing vertically-oriented pressing plates;
support the bag during a juice pressing operation in which pressure is applied against the outer support bag by way of the vertical pressing plates to compress the outer support bag and the inner filter bag (fig.9-12).
Both of the prior arts of Chen and Katz are related to a juice pressing system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the juice pressing system of Chen to have the outer support bag configured to: be positioned between opposing vertically-oriented pressing plates of a pressing chamber of a juice pressing machine such that the one or more juice outlets extend below bottom edges of the opposing vertically-oriented pressing plates, and support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag by way of the vertical pressing plates to compress the outer support bag and the inner filter bag as taught by Katz; since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180242769A1) in view of Katz (US20180297313A1) as applied to claim 8 above, and further in view of Bott (US5143628A).

Regrading claim 8, Chen does not disclose wherein said outer support bag includes an inner wall surface having one or more holes or grooves formed therein.

Bott teaches a press system (col.4 lines 43-col.5 line 34; fig.1) for pressing a flexible outer support bag (fig.4: (105), the outer support bag is configured to receive a filter (fig.4: (7)),  
wherein said outer support bag includes an inner wall surface having one or more holes or grooves (fig.3: (5)) formed therein, the grooves are configured to direct a flow of liquid (col.5 lines 19-34).

Both of the prior arts of Chen and Bott are related to a pressing system;
The Applicant is concerned about the problem of directing the fluid “juice” in a pressing machine; the Applicant solved this problem by constructed the bag by grooves;

the prior arts of Bott is concerned about the problem of directing the fluid; the prior arts of Bott this problem by constructed the bag by grooves in a pressing machine (col.5 lines 19-34);
so, the prior arts of Bott be reasonably pertinent to the particular problem with which the applicant was concerned;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer support bag of the juice pressing system of Chen to have grooves as taught by Bott  thereby having wherein said outer support bag includes an inner wall surface having one or more holes or grooves formed therein in order to discharge the fluid “Juice” (Bott; col.5 lines 19-34) since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 9, Chen discloses wherein said outer support bag includes an upper edge defining an open top (fig.4: (6)) and a bottom wall (fig.4: the bottom wall) located opposite said open top;
Bott teaches wherein said one or more grooves (figs.3-4: the elements (5)) extend from a location adjacent said upper edge to a position adjacent said bottom wall;
Therefore, the combination of Chen in view of Bott teaches wherein said outer support bag includes an upper edge defining an open top and a bottom wall located opposite said open top, and wherein said one or more grooves extend from a location adjacent said upper edge to a position adjacent said bottom wall. 

Regarding claim 14, Bott teaches grooves (fig.3: (5));
Bott does not teaches the holes or grooves are each about 0.0625 inches wide.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Bott to modify the size of the holes or grooves to at any size including 0.0625 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180242769A1) in view of Katz (US20180297313A1) and Bott (US5143628A).
Regarding claim 24, Chen discloses a reusable, flexible outer support bag (paragraph 0034 and fig.4: (1)): comprising: 
a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.4: the walls of the outer bag (1), the outer bag (1) is made of food-grade material, the outer bag (1) is squeezable (corresponding to a flexible) (paragraphs 0021-0022,0034, 0036 and 0038), 
a bottom having one or more juice outlets (fig.4: (11)), and an open top (fig.4: (6)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls (fig.4), 
the outer support bag configured to: 
be positioned inside a pressing chamber of a juice pressing machine (paragraph 0030 and 0038: putting the outer bag (1) into a Juicer to squeeze out the juice of the fruit),
receive a disposable filter bag (fig.4: (2)) through the open top (fig.4: (6)) (paragraph 0034), 
support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraph 0034)
whereby juice pressed from a foodstuff located inside said disposable filter bag passes through said filter bag and is directed out of said outer support bag through the grooves and said one or more juice outlets, and prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation.
Chen does not disclose be positioned

Katz teaches a juice pressing system (abstract), comprising:
 a juice pressing machine (fig.9);
a flexible support bag (fig.9: (500), paragraph 109 and figs.10-12: see the change in shape of the element (32) during the pressing process) is configured to be positioned between opposing vertically-oriented pressing plates (paragraphs 0083 and 101; figs.2 and 9: (20) and (22), the angle (F) is equal to zero; the juicer cartridge is maintained in a substantially upright orientation)) of a pressing chamber of the juice pressing machine such that the one or more juice outlets (paragraph 0064; figs.4 and 9: (504)) extend below bottom edges of the opposing vertically-oriented pressing plates;
support the bag during a juice pressing operation in which pressure is applied against the outer support bag by way of the vertical pressing plates to compress the outer support bag and the inner filter bag (fig.9-12).
Both of the prior arts of Chen and Katz are related to a juice pressing system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the juice pressing system of Chen to have the outer support bag configured to: be positioned between opposing vertically-oriented pressing plates of a pressing chamber of a juice pressing machine such that the one or more juice outlets extend below bottom edges of the opposing vertically-oriented pressing plates, and support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag by way of the vertical pressing plates to compress the outer support bag and the inner filter bag as taught by Katz; since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Bott teaches a press system (col.4 lines 43-col.5 line 34; fig.1) for pressing a flexible outer support bag (fig.4: (105), the outer support bag is configured to receive a filter (fig.4: (7)),  
wherein said outer support bag includes an inner wall surface having one or more holes or grooves (fig.3: (5)) formed therein, the grooves are configured to direct a flow of liquid (col.5 lines 19-34).

Both of the prior arts of Chen and Bott are related to a pressing system;
The Applicant is concerned about the problem of directing the fluid “juice” in a pressing machine; the Applicant solved this problem by constructed the bag by grooves;
the prior arts of Bott is concerned about the problem of directing the fluid; the prior arts of Bott this problem by constructed the bag by grooves in a pressing machine (col.5 lines 19-34);
so, the prior arts of Bott be reasonably pertinent to the particular problem with which the applicant was concerned;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer support bag of the juice pressing system of Chen to have grooves as taught by Bott  thereby having wherein said outer support bag includes an inner wall surface having one or more holes or grooves formed therein in order to discharge the fluid “Juice” (Bott; col.5 lines 19-34) since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
 
Regarding claim 26, Chen discloses wherein each of the flexible front wall, the flexible rear wall, and the flexible sidewalls are vertically oriented (fig.4) 
Bott teaches grooves (fig.3: (5) configured to direct a flow of fluid toward the bottom
Therefore, the combination of Chen in view of Katz (US20180297313A1) and Bott teaches wherein each of the flexible front wall, the flexible rear wall, and the flexible sidewalls comprises vertically oriented grooves configured to direct a flow of juice toward the bottom

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725